GRIFO, J.,
This matter is before the court on a certiorari bringing up the record of a proceeding before a justice of the peace of the City of Bethlehem, this county.
The matter involves the prosecution of an alleged violation of an ordinance of the Township of Lower Saucon, Northampton County, Pa., known as ordinance 19 and enacted September 1, 1956. The ordinance is designed to prevent littering by forbidding the hauling of rubbish and other waste in the township without a suitable cover. This ordinance provides that a prosecution for violation thereof may be instituted before any justice of the peace of the county. Defendant does not deny the hauling of rubbish and waste without cover, but challenges the jurisdiction of the justice of the peace, contending that a justice of the peace of the Township of Lower Saucon is the only official authorized to hear and dispose of the case. The challenge is well taken.
A justice of the peace of another borough, city or township within the same county has no jurisdiction to enforce a penalty for violation of a township ordinance even though the ordinance provides for prosecution before any justice of the peace of the county. See Borough of Yardley v. Garlits, 18 D. & C. 2d 122 (1959); also, Borough of Throop v. Matyassi, 82 D. & C. 449 (1952); also, Genkinger v. New Castle, 368 Pa. 547, 549, 84 A. 2d 303 (1951).
ORDER
And now, to wit, November 16, 1970, the justice of the peace is found to have been without jurisdiction, and judgment finding defendant guilty of the summary offense charged against him is set aside and vacated. The justice of the peace is directed to return the fine and costs to defendant.